DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on March 1, 2022, and any subsequent filings.
Claims 1-3, 5, 6, and 9-18 stand rejected.  Claims 19-24 are added.  Claims 1-3, 5, 6, and 9-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 6, 10, 16, and 16-18
Claims 6, 10, 16, and 17 have been amended and the rejections based thereon withdrawn.
Claim Rejections - 35 USC § 103
Claims 1 and 16-17
Applicants' arguments filed March 1, 2022 have been fully considered but they are not persuasive.
Applicants argue the interpretation that the surface of nanofibrillar cellulose can be both anionic and cationic is overly broad and inconsistent with the language of Claim 1 (Remarks, Page 8 / Paragraph 3 ("Pg/Pr")). Applicants' specification states that the nanofibrillar cellulose when contacted with anions in the waste water becomes modified to have anionic portions that remove positively charged ions (Pg3/L33-Pg4/L3) along with having the ability to remove both positively and negatively charged ions (Pg3/L27-30). Further, Applicants' specification is silent at to a purely unmodified nanofibrillar cellulose having an ability to attract cations, i.e., positively charged ions.  This stands to reason given a positively charged nanofibrillar cellulose will repel like charged positive ions, i.e., like charges repel.  Thus, the interpretation that the nanofibrillar cellulose has both anionic and cationic portions is not overly broad and consistent with the specification (see MPEP 2111, "pending claims must be "given their broadest reasonable interpretation consistent with the specification" (cite omitted)).
As to Applicants' argument that none of the cited references disclose a cationic nanofibrillar cellulose capable of removing positively charged ions (Remarks, Pg8/Pr2), the point is moot in light of the prior paragraph and Applicants' specification indicating purely cationic nanofibrillar cellulose does not remove positively charged ions.
Applicant's arguments to distinguish Chu (Remarks, Pg8/Pr3) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicants' argument that certain papers have not been submitted (Remarks, Pg8/Pr4-Pg9/Pr1), Applicants have previously submitted the referenced papers and the undersigned apologizes for the oversight.  Having considered the submitted papers in light of the amended claims and above responses, the arguments are not persuasive.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 5, 6, and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “insignificant” in Claims 1, 16, and 17 is a relative term which renders the claims indefinite. The term “insignificant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term "insignificant" renders "amounts of non-cationic cellulose" indefinite. For purposes of examination, the term will include none or any other quantity of non-cationic cellulose.
The term "amount" in Claims 1, 16, and 17 renders the claims indefinite as the claim does not indicates if this is a molecular, mass, volumetric, chemically active, or some other amount.
The term “highly charged” in Claims 19, 21, and 23 is a relative term which renders the claims indefinite. The term “highly charged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term "highly charged" renders "cationic nanofibrillar cellulose" indefinite. For purposes of examination, the term will be interpreted to mean any charge on the cationic nanofibrillar cellulose.
Claims 20, 22, and 24 each recite that the cationic nanofibrillar cellulose "is configured to trap" ions yet does not provide indicate this configuration.  For purposes of examination, the claims will be interpreted to mean any cationic nanofibrillar cellulose that entraps ions.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Vuorinen, et al., U.S. Publication No. 2014/0110070 (hereinafter "Vuorinen") and further in view of Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu").
Applicants' claims are directed towards a method.
Regarding Claims 1-3, 5, 6, 9-13, 19, and20,  Cash discloses a process for treating waste water (Pg9/L27–Pg10/L2, Pg25/L26-30), said waste water including ions with negative net charge (Pg25/L26-30), the process comprising (a) providing plant-derived cationic nanofibrillar cellulose, said cationic nanofibrillar cellulose including insignificant amounts of non-cationic cellulose (Pg3/L20-Pg4/L2, Pg9/L27 (note Applicants have defined nanofibrillar to include microfibrillar (Spec., Pg5/L29-Pg6/L14)); see also 112(b) analysis above); (b) contacting said plant-derived cationic nanofibrillar cellulose with waste water in an amount of 0.005 to 25 kg/m3 waste water based on the dry weight of the nanofibrillar cellulose (Pg1/L17-20 (note that 1 m3 waste water has a mass of 1,000 kg such that the claimed cellulose has a maximum of 2.5 wt.% while Cash discloses 2 wt. %), Pg3/L20-22, Pg32/Table 4), to carry out a purification treatment comprising sorption of the ions with negative net charge in the waste water to said plant-derived cationic nanofibrillar cellulose (Pg25/L22-Pg26/L8); (c) subsequent to step (b), separating the plant-derived cationic nanofibrillar cellulose from the waste water, the waste water having the ions with negative charge removed therefrom (Pg25/L30-Pg26/L2), and (d) recovering treated waste water (Pg25/L30-Pg26/L2).
Cash does not disclose waste water including ions with positive net charge, removal of said positive net charge ions, or said plant-derived cationic nanofibrillar cellulose having a zero shear viscosity of 2,000 to 100,000 Pa·s, and/or a yield stress of 2 to 50 Pa, when dispersed to a concentration of 0.5 wt.-% in water.
Vuorinen also relates to plant-derived nanofibrillar cellulose (Pg1/Pr15, Pg5/Pr53-54) and discloses said plant-derived nanofibrillar cellulose having a zero shear viscosity of 2,000 to 100,000 Pa·s, and/or a yield stress of 2 to 50 Pa, when dispersed to a concentration of 0.5 wt.-% in water (Pg5/Pr58).
Chu also relates to a process of using nanofibrillar cellulose for purification using adsorption (Title, Abstract) and discloses the waste water including ions with positive net charge (Pg1/Pr5,9,11) and or removal of said positive net charge ions (Pg14/Pr155).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to use the plant-derived nanofibrillar cellulose disclosed by Cash with the properties disclosed by Vuorinen because, according to Vuorinen, such properties were known to characterize plant-derived nanofibrillar cellulose (Pg5/Pr58).  It would have been further obvious to combine the method of removing ions disclosed by the combination of Cash and Vuorinen with the waste water having ions with positive net charge disclosed by Chu because, according to Chu, the nanofibrillar cellulose may be modified to remove either negative or positive net charge ions (Pg1/Pr11).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 2: wherein said plant-derived cationic nanofibrillar cellulose of step (a) has a zero shear viscosity of 5,000 - 50,000, when dispersed to a concentration of 0.5 wt.-% in water (Vuorinen, Pg5/Pr58). Claim 3: wherein said plant-derived cationic nanofibrillar cellulose of step (a) has a yield stress of 3 to 20 Pa, when dispersed to a concentration of 0.5 wt.-% in water (Vuorinen, Pg5/Pr58). Claim 5: wherein the process comprises adding plant-derived cationic nanofibrillar cellulose to the waste water in an amount of 0.01 to 18 kg/m3 waste water based on the dry weight of the nanofibrillar cellulose (Cash, Pg1/L17-20). Claim 6: wherein the pH value of the waste water contacted with the plant-derived cationic nanofibrillar cellulose in step (b) is below 4 (Cash, Pg25/17-21). Claim 9: wherein the purification treatment further comprises mixing of said plant-derived cationic nanofibrillar cellulose and said waste water (Cash, Pg9/L27-30, Pg25/L26-30). Claim 10: wherein the waste water contacted with the plant-derived cationic nanofibrillar cellulose of step (b) includes contaminant species (Cash, Pg25/L30-Pg26/L2), and wherein the purification treatment further comprises filtration, centrifugation, or a combination thereof, the filtration, centrifugation, or combination thereof enabling trapping the contaminant species into a nanofibril network of said plant-derived cationic nanofibrillar cellulose (Cash, Pg25/L29-Pg26/L2 (note known to combine purification with other separation techniques)). Claim 11: wherein the purification treatment further comprises forming a layer of the plant-derived cationic nanofibrillar cellulose hydrogel (Cash, Pg3/L20-22, Pg5/L3-6; Vuorinen, Pg5/Pr52,55) on a top of a filtration fabric or membrane (Chu, Abstract,  Pg1/Pr9, Pg3/Pr37 (note that it would have been obvious to combine the method of removing ions disclosed by the combination of Cash and Vuorinen with the fabric or membrane disclosed by Chu because, according to Chu, the result is a high retention of ions (Pg1/Pr7,9)). Claim 12: wherein the purification treatment further comprises passing said waste water through said layer of plant-derived cationic nanofibrillar cellulose hydrogel (Chu, Pg1/Pr7,9, Pg3/Pr38,44). Claim 13: wherein step (c) comprises separating the plant-derived cationic nanofibrillar cellulose from treated waste water by utilizing filtration or centrifugation (Cash, Pg25/L22-Pg26/L8, Chu, Pg1/Pr5). Claim 14: wherein said plant-derived cationic nanofibrillar cellulose consists essentially of cellulose I (Cash, Pg1/L5-Pg2/L12). Claim 19: wherein the cationic nanofibrillar cellulose is highly charged cationic nanofibrillar cellulose (Cash, Pg22/L12-14; Chu, Pg7/Pr77; see also 112(b) analysis). Claim 20: wherein the cationic nanofibrillar cellulose is configured to trap a net charge of ions that is higher than its own net charge (Cash, Pg22/L3-7; see also 112(b) analysis).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Vuorinen, et al., U.S. Publication No. 2014/0110070 (hereinafter "Vuorinen") and Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu") as applied to Claim 11 above, and further in view of Hillebrand, WIPO Publication No. WO 2013/1121104 A2 (hereinafter "Hillebrand").
Applicants' claim is directed towards a method.
The combination of Cash, Vuorinen, and Chu discloses the process according to Claim 11 except wherein said plant-derived cationic nanofibrillar cellulose comprises nanofibrillar cellulose manufactured from cellulosic raw material cationized using glycidyl trialkylammoniumchloride (GTAC).
Hillebrand also relates to a cation cellulose and discloses the cationic cellulose is cationized using glycidyl trialkylammoniumchloride (GTAC) (Pg4/L18-21).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the combination of Cash, Vuorinen, and Chu with the GTAC cationization disclosed by Hillebrand because combining these two known methods would yield the predictable results of a plant-derived cationic nanofibrillar cellulose.

Claims 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Hokkanen, "Modified Nano- and Microcellulose Based Adsorption Materials in Water Treatment," Doctoral Thesis, Acta Universitatis Lappeenrantaensis 588, 2014 (hereinafter "Hokkanen") and further in view of Vuorinen, et al., U.S. Publication No. 2014/0110070 (hereinafter "Vuorinen").
Applicants' claims are directed towards a method.
Regarding Claims 16, 21, and 22, Cash discloses a method of using plant-derived, chemically derivatized, cationic nanofibrillar cellulose (Pg3/L20-Pg4/L2, Pg9/L27 (note Applicants have defined nanofibrillar to include microfibrillar (Spec., Pg5/L29-Pg6/L14))) in waste water treatment for removing charged contaminants (Pg9/L27-Pg10/L2), the method comprising contacting the  plant-derived, chemically derivatized, cationic nanofibrillar cellulose with waste water to remove the charged contaminants, said cationic nanofibrillar cellulose including insignificant amounts of non-cationic cellulose, said removing comprising removal of ions with negative net charge (Pg9/L27-Pg10/L2, Pg25/L26-30; see also 112(b) analysis), except removal of ions with positive net charge, at least one oxyanion selected from the following group consisting of sulfate, sulfite, nitrate, phosphate, selenate, selenite, antimonite, dichromate and arsenate ions, or wherein the plant-derived, chemically derivatized cationic nanofibrillar cellulose is formed by mechanical disintegration of chemically derivatized cellulosic raw material
Hokkanen also relates to a process of using plant-derived nanofibrillar cellulose for purification using adsorption (Abstract, Pg66/Pr1) and discloses removal of ions with positive net charge (Pg3/Pr2 (note removal of both cations and anions), Pg43/Pr1 (note negative surface attracting ions with positive net charge)) at least one oxyanion selected from the following group consisting of sulfate, sulfite, nitrate, phosphate, selenate, selenite, antimonite, dichromate and arsenate ions (Pg30/Pr4, Pg92/Pr1, Pg107/Pr2).
Vuorinen also relates to plant-derived nanofibrillar cellulose (Pg1/Pr15, Pg5/Pr53-54) and discloses wherein the plant-derived, chemically derivatized cationic nanofibrillar cellulose is formed by mechanical disintegration of chemically derivatized cellulosic raw material (Pg1/Pr15 (note fibers oxidized before mechanical disintegration)).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by Cash with the method for removing positive net charge ions and specific oxyanions disclosed by Hokkanen because, according to Hokkanen, the plant-derived nanofibrillar cellulose exhibits fast adsorption kinetics (Pg92/Pr1) and can be used to adsorb both anions and cations (Pg107/Pr2). It would have also been obvious to combine the method disclosed by Cash and Hokkanen with the derivation carried before production disclosed by Vuorinen because, according to Vuorinen, this provides a stable dispersion (Pg1/Pr5) and results in improved quality and chemical stability (Pg4/Pr39) and Hokkanen notes the use of both chemical pretreatment and mechanical treatment (Pg31/Pr2, Pg63/Pr1).
Additional Disclosures Included: Claim 21: wherein the cationic nanofibrillar cellulose is highly charged cationic nanofibrillar cellulose (Cash, Pg22/L12-14; see also 112(b) analysis). Claim 22: wherein the cationic nanofibrillar cellulose is configured to trap a net charge of ions that is higher than its own net charge (Cash, Pg22/L3-7; see also 112(b) analysis).

Claims 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu").
Applicants' claims are directed towards a method.
Regarding Claims 17, 23, and 24, Cash discloses a method of using plant-derived cationic nanofibrillar cellulose (Pg3/L20-Pg4/L2, Pg9/L27 (note Applicants have defined nanofibrillar to include microfibrillar (Spec., Pg5/L29-Pg6/L14))) in water treatment for removing charged contaminants from water, the method comprising contacting the  plant-derived, chemically derivatized, cationic nanofibrillar cellulose with waste water to remove the charged contaminants, said cationic nanofibrillar cellulose including insignificant amounts of non-cationic cellulose, said removing comprising removal of ions with negative net charge from the water (Pg9/L27-Pg10/L2, Pg25/L26-30; see also 112(b) analysis above) except removal of ions with positive net charge.
Chu also relates to a process of using nanofibrillar cellulose for purification using adsorption (Title, Abstract) and discloses that the process comprises removal of ions with positive net charge (Pg1/Pr9,11, Pg14/Pr155).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the combination of Cash and Vuorinen with the method for removing positive net charge ions disclosed by Chu because, according to Chu, the nanofibrillar cellulose may be modified to remove either negative or positive net charge ions (Pg1/Pr11, Pg14/Pr155).
Additional Disclosures Included: Claim 23: wherein the cationic nanofibrillar cellulose is highly charged cationic nanofibrillar cellulose (Cash, Pg22/L12-14; see also 112(b) analysis). Claim 24: wherein the cationic nanofibrillar cellulose is configured to trap a net charge of ions that is higher than its own net charge (Cash, Pg22/L3-7; see also 112(b) analysis).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cash, WIPO Publication No. WO 01/66600 A1 (hereinafter Cash") in view of Chu, et. al, U.S. Publication No. 2013/0180917 (hereinafter "Chu") as applied to Claim 17 above, and further in view of Hokkanen, "Modified Nano- and Microcellulose Based Adsorption Materials in Water Treatment," Doctoral Thesis, Acta Universitatis Lappeenrantaensis 588, 2014 (hereinafter "Hokkanen").
Applicants' claim is directed towards a method.
The combination of Cash and Chu discloses the method according to Claim 17 except wherein the metal ions include at least one selected from the following group consisting of sodium, aluminum, iron, nickel, manganese, and zinc ions.
Hokkanen also relates to a process of using plant-derived nanofibrillar cellulose for purification using adsorption (Abstract, Pg66/Pr1) and discloses metal ions include at least one selected from the following group consisting of sodium, aluminum, iron, nickel, manganese and zinc ions (Pg92/Pr1, Pg107/Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to combine the method of removing ions disclosed by the combination of Cash and Chu with the method for removing specific metals disclosed by Hokkanen because, according to Hokkanen, the adsorption of metals by plant-derived nanofibrillar cellulose is not affected by other solution components (Pg92/Pr1), that adsorption occurs rapidly (Pg106/Pr4) and can be used to adsorb both anions and cations (Pg107/Pr2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Harada, et al., U.S. Publication No. 2013/0345341. This prior art discloses a cationic nanofibrillar cellulose modified to add anionic portions thus having both negatively and positively charged areas (Pg5/Pr58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779